ITEMID: 001-102145
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF PIOTR NOWAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3
JUDGES: Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 6. The applicant was born in 1979 and lives in Przemyśl.
7. In 1998 the applicant was charged with assaulting a certain A.B. On 15 April 1999 criminal proceedings against him and a co-accused were instituted. On 9 May 2000 the bill of indictment was filed with the Szczecin District Court. On 27 June 2000 both accused were present. However the hearing was adjourned since the applicant had not been served with the bill of indictment. The trial eventually began on 13 January 2004. The applicant was present at the hearing.
8. The applicant subsequently left Poland. He submitted that before leaving, he informed the court that he could be contacted at a correspondence address in Przemysl. He also called the court a few times, asking about progress on his case. The Government disagreed and maintained that the case filed contained no proof that the applicant had attempted to contact the court. They stated that the applicant had not informed the court about his new correspondence address.
9. On 12 February 2004 the applicant failed to appear at the hearing. The Szczecin District Court ordered that the applicant be remanded in custody for a period of three months. The decision reads as follows:
“the court orders that Piotr Nowak be remanded in custody for a period of three months, since he failed to comply with a summons”.
10. In March 2004 the applicant started working in L'viv, Ukraine.
11. On 20 January 2005, at around 11 a.m., the applicant went to a police station in L'viv to report that his friend's car had been stolen. The police checked his passport, verified his personal details and locked him up in a cell. When he asked for the reasons for his arrest he was told that he was an “international thief”. He was subsequently questioned by the officers. He submits that during the questioning the officers severely beat him and extinguished cigarettes and matches on his wrist and forearm.
12. On 24 January 2005 a decision of the police concerning his voluntary expulsion was served on him.
13. The applicant was kept at the police station until the afternoon of 24 January 2005, when he was transported to the Polish border control post in Medyka, where he arrived at around 7 p.m. At around 8 p.m. he was examined by a doctor who noted that the applicant had cigarette burns on his left forearm and provided him with medical aid.
14. The applicant was arrested on the basis of the detention order of 12 February 2004 and a wanted notice issued by the Szczecin police station on 2 August 2004. He was then transferred to the Przemysl Detention Centre.
15. On 25 January 2005 the applicant asked the court to release him from detention. He submitted that he would stay in Poland until the end of the trial. The letter reached the trial court on 1 February 2005.
16. On 31 January 2005 the applicant was examined by a prison doctor. The doctor stated that the applicant had two 0.5 cm cigarette burns on his left hand, plus two similar marks on his left wrist and one on his forearm. He also had abrasions on his lower and upper lip and a broken front tooth.
17. According to the applicant, he was served with the detention order of 12 February 2004 on 2 February 2005. The Government disagreed maintaining that the applicant received the letter from the court on 1 February 2005.
18. On 4 February 2005 the Szczecin District Court dismissed the applicant's motion of 25 January 2005. The court held that the applicant had left the country and failed to appear at hearings. For these reasons he had obstructed the proceedings.
19. On 8 February 2005 the applicant filed another application for release.
20. On 11 February 2005 the Szczecin District Court ordered the applicant's release on bail, which it set at 2,000 Polish zlotys (PLN) (approximately EUR 500). It also prohibited him from leaving the country. The decision was served on a later, unknown date.
21. On 14 February 2005 the Szczecin District Court received the applicant's appeal against his arrest on 20 January 2005 by the Ukrainian Police. On 23 February 2005 the District Court dismissed the appeal against the applicant's arrest by the Polish police on 24 January 2005. The court considered that the arrest was justified, prompt and legal.
22. On 28 February 2005 the applicant paid the bail and on the same day he was released from detention.
23. On 12 December 2005 the Szczecin District Court convicted the applicant as charged and fined him PLN 2,000.
24. Both the applicant and the prosecutor appealed. On 28 April 2006 the Szczecin Regional Court quashed the first-instance judgment and remitted the case.
25. On 11 March 2008 the Sczczecin District Court gave judgment and acquitted the applicant. The judgment is final.
26. On 29 May 2008, on the applicant's complaint, the Szczecin Regional Court acknowledged the excessive length of criminal proceedings before the Szczecin District Court and granted the applicant 3,000 PLN by way of just satisfaction.
27. On 29 October 2008 the Szczecin Regional Court dismissed the applicant's request for compensation for unjustified pre-trial detention under Article 552 § 4 of the Code of Criminal Procedure. The court noted that the applicant was present at the hearing held on 13 January 2004 during which he was informed about the date of the subsequent hearing i.e. 12 February 2004. Since he failed to appear at that hearing, the trial court ordered his detention on remand. Subsequently, the trial court also issued a wanted notice for him. He was detained on 24 January 2005 and released on 28 February 2005. The court held that while indeed the applicant had been detained for 36 days and finally acquitted, the detention could not be considered “obviously unjustified”. It referred to the fact that the applicant was hiding from justice and a wanted notice had been issued. The court considered that the applicant'
28. The applicant failed to appeal against this judgment.
29. Article 244 of the Code of Criminal Procedure of 1997, which entered into force on 1 September 1998, stipulates that everyone who is arrested shall be immediately informed of the reasons for his arrest and of his rights.
30. Article 246 provides that everyone who is arrested shall be entitled to lodge an appeal with a court challenging the lawfulness of the arrest and the manner of its execution. Such an appeal must be promptly transmitted to the competent District Court which is required to examine it speedily. In cases where the District Court has established that the arrest was unlawful or unwarranted, it must order the immediate release of the person concerned.
31. The Code of Criminal Procedure defines detention on remand as one of the so-called “preventive measures” (środki zapobiegawcze). The other measures are bail (poręczenie majątkowe), police supervision (dozór policji), a guarantee by a responsible person (poręczenie osoby godnej zaufania), a guarantee by a social entity (poręczenie społeczne), a temporary ban on engaging in a given activity (zawieszenie oskarżonego w określonej działalności) and a ban on leaving the country (zakaz opuszczania kraju).
Article 249 § 1 sets out the general grounds for the imposition of preventive measures:
“1. Preventive measures may be imposed in order to ensure the proper conduct of proceedings and, exceptionally, to prevent an accused's committing another serious offence; they may be imposed only if the evidence shows a significant probability that the accused has committed an offence.”
(...)
3. Before deciding on the application of the preventive measures, the court or the prosecutor shall hear the person charged with offence, unless it is impossible due to the accused being in hiding or residing abroad...”
Article 258 lists the grounds for detention on remand. It provides, in so far as relevant:
“1. Detention on remand may be imposed if:
(1) there is a reasonable risk that an accused will abscond or go into hiding, in particular when his identity cannot be established or when he has no permanent abode [in Poland];
(2) there is a reasonable risk that an accused will attempt to induce [witnesses or codefendants] to give false testimony or to obstruct the proper course of proceedings by any other unlawful means;
2. If an accused has been charged with a serious offence or an offence for the commission of which he may be liable to a statutory maximum sentence of at least 8 years' imprisonment, or if a court of first instance has sentenced him to at least 3 years' imprisonment, the need to continue detention to ensure the proper conduct of proceedings may be established by the likelihood that a severe penalty will be imposed.”
The Code sets out the extent of the courts' discretion to continue a specific preventive measure. Article 257 reads, in so far as relevant:
“1. Detention on remand shall not be imposed if another preventive measure is sufficient.”
Article 259 § 1 reads:
“1. If there are no special reasons to the contrary, detention on remand shall be lifted, in particular, if depriving an accused of his liberty would:
(1) seriously jeopardise his life or health; or
(2) entail excessively harsh consequences for the accused or his family.”
Article 259 § 3 provides:
“Detention on remand shall not be imposed if an offence attracts a penalty of imprisonment not exceeding one year.”
Article 259 § 4 specifies that the rule provided for in Article 259 § 3 is not applicable when the accused attempts to evade justice or persistently fails to comply with a summons or when his identity cannot be established.
32. Under Article 75 of the CCP an accused who is not deprived of his liberty is required to appear whenever he receives a summons in the course of criminal proceedings. He is also required to inform the authority conducting the proceedings of any change of his abode or of any absence lasting longer than 7 days. The accused must to be informed of these obligations when first questioned.
33. Chapter 58 of the Code of Criminal Procedure, entitled “Compensation for wrongful conviction, detention on remand or arrest”, stipulates that the State is liable for wrongful convictions or for unjustifiably depriving an individual of his liberty in the course of criminal proceedings against him.
Article 552 provides, in so far as relevant:
“1. An accused who, as a result of the reopening of the criminal proceedings against him or of a cassation appeal, has been acquitted or resentenced under a more lenient substantive provision, shall be entitled to compensation from the State Treasury for the pecuniary and non-pecuniary damage he has suffered in consequence of having served all or part of the sentence initially imposed on him.
...
4. Entitlement to compensation for pecuniary and non-pecuniary damage shall also arise in the event of manifestly wrongful arrest or detention on remand.”
34. Pursuant to Article 555, an application for compensation for manifestly wrongful detention on remand has to be lodged within one year from the date on which the decision terminating the criminal proceedings in question became final.
35. Proceedings relating to an application under Article 552 are subsequent to and independent of the original criminal proceedings in which the detention was ordered. The claimant may retrospectively seek a ruling as to whether his detention was justified. He cannot, however, test the lawfulness of his continuing detention on remand and obtain release.
36. Article 23 of the Civil Code contains a non-exhaustive list of socalled “personal rights” (prawa osobiste). This provision states:
“The personal rights of an individual, such as, in particular, health, liberty, honour, freedom of conscience, name or pseudonym, image, secrecy of correspondence, inviolability of the home, scientific or artistic work, [as well as] inventions and improvements, shall be protected by the civil law regardless of the protection laid down in other legal provisions.”
Article 24, paragraph 1, of the Civil Code provides:
“A person whose personal rights are at risk [of infringement] by a third party may seek an injunction, unless the activity [complained of] is not unlawful. In the event of infringement [the person concerned] may also require the party who caused the infringement to take the necessary steps to remove the consequences of the infringement ... In compliance with the principles of this Code [the person concerned] may also seek pecuniary compensation or may ask the court to award an adequate sum for the benefit of a specific public interest.”
Article 445 § 1 of the Civil Code, applicable in the event a person suffers a bodily injury or a health disorder as a result of an unlawful act or omission of a State agent, reads as follows:
“...[T]he court may award to the injured person an adequate sum in pecuniary compensation for the damage suffered.”
Under Article 448 of the Civil Code, a person whose personal rights have been infringed may seek compensation. That provision, in its relevant part, reads:
“The court may grant an adequate sum as pecuniary compensation for non-material damage (krzywda) suffered to anyone whose personal rights have been infringed. Alternatively, the person concerned, regardless of seeking any other relief that may be necessary for removing the consequences of the infringement sustained, may ask the court to award an adequate sum for the benefit of a specific public interest ...”
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
